DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-7, 9-13, and 17 are currently pending in this application.
Claim Objections
Claim 3 is objected to because of the following informalities:  “LEDS” should be “LEDs” [Line 5].  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive. 
On page 6 of the Applicant’s Remarks, the Applicant argues that, “With due respect, Holste does not provide for the single "conductive element" that has dual purposes as recited, namely, being "normally configured to monitor tip temperature" and separately also being used to receive "a control command ... to drive the light emitting diodes." Here, the Examiner appears to be interpreting Holste's flex circuit 60 generally with the "conductive element," but this is error. The Holste flex circuit as a whole certainly does include conductive elements (e.g., wires, or circuit paths), but the reference does not go so far as to require that any particular conductive element be used for dual purposes - namely, driving both the "LED" and its separate "temperature sensor." Every claim element is material, and this particular requirement for using the "conductive element" normally used to monitor "tip temperature" for another 
However, the Examiner respectfully disagrees with the Applicant’s Remarks. Holste discloses a control circuit in communication with the illumination source and the at least one temperature sensor, the control circuit controlling an output of the illumination source to control a difference between the temperature of the ambient environment and the temperature of the illumination source [See Holste, 0004]. The imaging assembly includes a flex circuit having an electronic component mounting portion, a camera mounting portion adjacent the first imaging assembly end, and a light mounting portion adjacent the first imaging assembly end; a camera mounted on the camera mounting portion, the camera having a field of view, a light source mounted on the light mounting portion for illuminating at least a portion of the field of view of the camera; and at least one temperature sensor mounted on the flex circuit for measuring a temperature of the light source and a temperature of an ambient environment of the imaging assembly; and a control circuit in communication with the light source and the at least one temperature sensor, the control circuit controlling an output of the light source to control a difference between the temperature of the ambient environment and the temperature of the light source [See Holste, 0005].

    PNG
    media_image1.png
    525
    503
    media_image1.png
    Greyscale

As shown in FIG. 5, the first tube segment 12a of the feeding tube 12 may include one or more electrical conductors 24 typically disposed in the tube wall of the first tube segment [See Holste, 0022]. The electrical conductors 24 run longitudinally along the first tube segment, such as along or parallel a longitudinal axis of the feeding passage 14 [See Holste, 0022]. At least some of the electrical conductors 24 can be configured to transmit imaging signals between the imaging assembly 18 and the console 23 [See Holste, 0022]. Other electrical conductors 24 may be configured to transmit power from the console 23 to the imaging assembly 18, and provide a ground [See Holste, 0022]. Still other electrical conductors 24 may be configured to provide other communication including, but not limited to, two-way communication, between the console 23 and the imaging assembly 18 [See Holste, 0022]. In one or more embodiments of the disclosure, at least one of the electrical conductors 24 is configured to supply power from a power supply, which can be the console 23, to the imaging assembly 18, although other ways of powering the imaging assembly, including the imaging assembly having its own source of power, do not depart from the scope of the present disclosure [See Holste, 0022].

    PNG
    media_image2.png
    486
    710
    media_image2.png
    Greyscale

The console 23 can also include a console housing 35, a console display 37, such as an LCD or other electronic display, secured to the housing, and microprocessor 32 (broadly, "a control circuit") disposed in the housing [See Holste, 0023]. In the illustrated embodiment, the microprocessor 32 communicates with the imaging assembly 18 through the interface cable 29 and the electrical conductors 24 [See Holste, 0023].
Referring to FIG. 4, the imaging assembly 18 can include a tubular housing 50, a flexible circuit ("flex circuit") assembly 60 disposed within the tubular housing, and a transparent or translucent cap 70 secured to the tubular housing 50 [See Holste, 0025]. Generally speaking a flex circuit includes a deformable circuit element and components mounted on the deformable circuit element [See Holste, 0025]. The deformable circuit element may be a flat (at least prior to being deformed) substrate that can be bent or otherwise deformed, and which also includes electrical conductors for making electrical connection among various components that may be mounted on the substrate [See Holste, 0025]. The deformable circuit element may only be partially deformable (e.g., only at discrete bend lines) within the scope of the present disclosure [See Holste, 0025].

    PNG
    media_image3.png
    534
    818
    media_image3.png
    Greyscale

The flex circuit assembly 60 typically includes a flex circuit 80 and electronic components (not labeled), described below, attached thereto [See Holste, 0026]. The electrical conductors 24 can be connected to the second longitudinal end, e.g., the proximal end, of the flex circuit assembly 60 [See Holste, 0026]. A camera mounting portion 82 is typically disposed at the first longitudinal end, e.g., the distal end of the flex circuit assembly 60 [See Holste, 0026]. For example, in another embodiment, the flex circuit assembly 60 may be replaced with a rigid printed circuit board (PCB) [See Holste, 0026]. Moreover, it will be understood that an optical imaging assembly (not shown) may be used [See Holste, 0026].
In other cases, the control circuit can be configured to regulate the output, e.g., the power, of the light source, e.g., any one or all of the LEDs, based on the temperature of the light source, or portion thereof, or based on the ambient temperature [See Holste, 0038]. For example, the controller can be configured to regulate the output of the light source to a predetermined temperature of the light source that is less than about 40 degrees Celsius, e.g., the predetermined temperature can be in a range of from about 37 degrees Celsius to about 40 degrees Celsius [See Holste, 0038].

On pages 6-7 of the Applicant’s Remarks, the Applicant argues that, “Without waiver of any contention regarding the Examiner's other findings and conclusions, claim 1 is not obvious over this now five (5) reference combination. In addition, the Examiner's stated "motivations" to combine these references are based on what the claims recite, and not necessary what the references themselves teach. This is most evident from the Examiner's argument regarding Holste; here, the Examiner contends a skilled person would modify Wong "with the flex circuit" in Holste "in order to measure the temperature of the LEDs to control the LEDs to ensure the temperature does not exceed a desirable amount." (Office action, at page 13). With due respect, this is not a rational basis on which to combine these teachings. In this regard, the Examiner overlooks that although Wong teaches a set of LEDs, these LEDs are not positioned in "a retrofitted tip assembly detachably secured at a distal end of [an] elongated portion" of a housing that also supports the monochrome camera in its body. FIG. 3 in Wong is just a "schematic diagram" showing the components, but this drawing (and the related description) does not provide for the structural details of where those LEDs are actually positioned. Because Wong does not disclose positioning the LEDs in this manner, the notion that these LEDs then need to be temperature-protected - let alone using control information provided over a single shared "conductive element" - is not a technical problem that an alleged skilled person would need to solve. Based on what Wong and Holste actually disclose, the Examiner's proposed motivation to combine is hindsight-driven, which is impermissible. Respectfully, there can be no reason to combine based on what a person of ordinary skill would have known from the claimed device and methods. Kinetic Concepts, Inc. v. Smith & Nephew, Inc., 688 F.3d 1342, 1369 (Fed. Cir. 2012). Reasons to combine based on this reasoning are improper hindsight.”
However, the Examiner respectfully disagrees with the Applicant’s Remarks. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Wong discloses a method for forming a color surface contour image of one or more teeth projects each of a plurality of structured patterns onto the one or more teeth and records image data from the structured pattern onto a monochrome sensor array [See Wong, Abstract]. Surface contour image data is generated according to the recorded image data from the structured pattern projection [See Wong, Abstract]. Light of first, second, and third spectral bands is projected onto the one or more teeth and first, second, and third color component 

    PNG
    media_image4.png
    517
    816
    media_image4.png
    Greyscale

The schematic diagram of FIG. 1 shows an imaging apparatus 70 for combined volume and color imaging of the teeth [See Wong, 0028]. For volume imaging, a camera 40 projects structured imaging patterns 46 onto surface 20 of teeth 22 to obtain a contour image 48 according to an embodiment of the present invention [See Wong, 0028]. A control logic processor 80 or other type of computer controls the operation of an illumination array 10 and acquires digital image data obtained from a monochrome imaging sensor array 30 [See Wong, 0028]. During volume imaging, illumination array 10 projects patterned light onto an area 54 of the tooth, typically including structured patterns with multiple lines of light having a predetermined spacing between lines [See Wong, 0028]. Image data from surface 20 is 
Holste discloses an imaging catheter assembly that includes an elongate body having a first body end, and an opposite second body end; an imaging assembly secured to the first body end, the imaging assembly having a first imaging assembly end remote from the first body end and a second imaging assembly end adjacent the first body end, the imaging assembly including a flex circuit having an electronic component mounting portion, a camera mounting portion adjacent the first imaging assembly end, and a light mounting portion adjacent the first imaging assembly end; a camera mounted on the camera mounting portion, the camera having a field of view, a light source mounted on the light mounting portion for illuminating at least a portion of the field of view of the camera; and at least one temperature sensor mounted on the flex circuit for measuring a temperature of the light source and a temperature of an ambient environment of the imaging assembly; and a control circuit in communication with the light source and the at least one temperature sensor, the control circuit controlling an output of the light source to control a difference between the temperature of the ambient environment and the temperature of the light source [See Holste, Abstract]. The control circuit controls the difference between the temperature of the ambient environment and the temperature of the illumination source to a predetermined amount [See Holste, Abstract].
In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wong with the flex circuit through the entire housing which includes a light source temperature sensor as taught by Holste in order to measure the temperature of the LEDs to control the LEDs to ensure the In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that '"[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: ... (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2141, Section III.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (Hereafter, “Wong”) [US 2014/0253686 A1] in view of Mortensen [US 9,241,616 B1] in further view of Nguyen et al.  (Hereafter, “Nguyen”) [US 2009/0017416 A1] in even further view of Spoonhower et al. (Hereafter, “Spoonhower”) [US 2002/0118279 A1] in even further view of Holste [US 2015/0148603 A1].
In regards to claim 1, Wong discloses an apparatus ([Title] Color 3-D Image Capture with Monochrome Image Sensor), comprising: a housing supporting a monochrome camera ([Fig. 1 and 0028] camera 40 contains monochrome imaging sensor array 30) operative to capture a scene ([0028] acquires digital image data obtained from a monochrome imaging sensor array 30), the housing having a body in which the monochrome camera is supported ([Fig. 1] the camera 40 contains the monochrome imaging sensor array 30), and an elongated portion extending from the body ([Fig. 1] the illumination array 10 extends out from the camera 40); a ([0036] Also shown in FIG. 3 is a red light source 32r, a green light source 32g, and a blue light source 32b for providing color light for color imaging. [0037] Each of these light sources can consist of a single light emitting element, such as a light-emitting diode (LED) or of multiple light emitting elements.) ([Fig. 1] the processor 80 wiring connects to the illumination array 10 and the sensor array 30 across the camera 40) ([Fig. 1 and 2] the illumination array 10 is located in the protruding portion of the camera 40) and responsive to receipt of a control command also received over the conductive element ([Fig. 1] the processor 80 wiring connects to the illumination array 10 and the sensor array 30 across the camera 40) ([0042] For each view position of the camera, three color component capture steps S100, S110, and S120 acquire and record image data for the red, green, and blue color component images that are used to provide color data.  In each of color component capture steps S100, S110, and S120, light of the corresponding spectral band is projected onto the teeth and the corresponding image information is acquired on monochrome sensor array 30 (FIG. 3).), wherein the timed sequence is synchronized to image frames of the monochrome camera ([0030] Illumination array 10 projects light of different color component wavelengths, typically Red (R), Green (G), and Blue (B), one at a time, and captures a separate image on monochrome sensor array 30 at each wavelength band.); and computer memory storing computer program instructions ([0032] Processor 34 can be a computer, microprocessor, or other dedicated logic processing apparatus that executes programmed instructions and is in communication with control logic processor 80 that provides imaging system functions as described previously with respect to FIG. 1.) operative to synchronize a frame capture from the monochrome camera with illumination provided by the colored LEDs ([0030] For color contour imaging, camera 40 is held in the same position for obtaining color component images as that used for structured light pattern projection and imaging. Illumination array 10 projects light of different color component wavelengths, typically Red (R), Green (G), and Blue (B), one at a time, and captures a separate image on monochrome sensor array 30 at each wavelength band. The captured images are also processed and stored by control logic processor 80 (FIG. 1).) to facilitate generation of a color image from single color images ([0011] combining the recorded first, second, and third color component image data for each image pixel with color calibration data to generate a set of color values for the pixel and assigning the generated set of color values to the corresponding pixel in the generated surface contour image data to generate the color surface contour image) captured by the monochrome camera ([0042, 0045, and Fig. 7] For each view position of the camera, three color component capture steps S100, S110, and S120 acquire and record image data for the red, green, and blue color component images that are used to provide color data. In each of color component capture steps S100, S110, and S120, light of the corresponding spectral band is projected onto the teeth and the corresponding image information is acquired on monochrome sensor array 30 (FIG. 3). This data is then recorded in memory, such as in memory 72 (FIG. 1). A color assignment step S150 then assigns color information to the corresponding pixels, according to the recorded color data from color component capture steps S100, S110, and S120 and according to color calibration data 62 that has been previously generated to account for optical characteristics of camera 40 and sensor array 30. The resulting surface contour image is then presented for viewing on a display monitor in a display step S160. With respect to the logic flow shown in FIG. 7, embodiments of the present invention operate by correlating and combining pixel color data obtained in steps S100, S110, and S120 with pixel depth data obtained in steps S130 and S140 for camera 40 held in the same position.).
Mortensen discloses an apparatus [Fig. 1 and 2], comprising: a housing supporting a monochrome camera operative to capture a scene ([Col. 2] The intraoral camera has a CMOS image detector, and the device plugs into a computer via USB cable, for a dentist to view teeth and tissue, moving the distal wand 16 of the camera device as he views a moving image on a computer monitor.), the housing having a body in which the monochrome camera is supported, and an elongated portion extending from the body ([Fig. 1 and Col. 2] FIG. 1 shows an embodiment of the invention, the device 10 comprising a connected intraoral camera 12 and illumination attachment 14.); a retrofitted tip assembly detachably secured at a distal end of the elongated portion, the retrofitted tip assembly including a set of colored light emitting diodes (LEDs) configured to provide color illumination in association with the monochrome camera but without hardware changes to the monochrome camera ([Col. 3] The invention encompasses primarily the spectral illumination attachment 14, but also the camera 12 in slightly modified form, and the combination of the camera with the illumination device 14 attached. FIGS. 1, 2 and 5 show the attachment 14 with a preferably circular head 28 that carries three or four LED light sources 30, three such light sources being shown at equal-angular positions on the head in these views. The attachment 14 has a stem portion 32 that slides onto and closely fits on the distal wand 16 of the camera device. When the attachment is fitted onto the distal end of the camera device, as can be envisioned from the perspective view of FIG. 2 and also FIGS. 5-8, the tip of the wand with the imaging window 18 slides up into the head 28 so that the imaging window 18 is located essentially centrally within the circular head, with the LED illumination sources 30 surrounding the imaging window. The two components are attached together preferably using magnets, with permanent magnets 31 (shown in the sectional view of FIG. 6) being included in the stem portion 32 of the attachment and ferrous metal being included at corresponding locations in the wand 16 of the camera device.); a conductive element extending along the elongated portion and coupled to the retrofitted tip assembly ([Col. 3] Further, the modified intraoral camera 12 preferably has a pair of electrical contacts 34 at positions to be engaged by electrical contacts 36 on the attachment, seen in FIG. 7 and shown in dashed lines in FIG. 5. Between the contacts 36 is preferably included a pin port 37 for a locating pin 35 on the camera. When the attachment is secured in place on the camera, these contacts 34, 36 conduct electrical current to activate the LEDs 30 on the illumination attachment.) ([Col. 3] Further, the modified intraoral camera 12 preferably has a pair of electrical contacts 34 at positions to be engaged by electrical contacts 36 on the attachment, seen in FIG. 7 and shown in dashed lines in FIG. 5. Between the contacts 36 is preferably included a pin port 37 for a locating pin 35 on the camera. When the attachment is secured in place on the camera, these contacts 34, 36 conduct electrical current to activate the LEDs 30 on the illumination attachment. This contact can also have the effect of switching off power to the IOC's own pair of illumination LEDs 20, or the camera device can include an internal switch, triggered by the magnet of the attachment, to turn off power to the two LEDs 20. The spectral illumination attachment 14 preferably has specifically selected LEDs that produce a specific desired wavelength which will make certain conditions and diseases visible to the practitioner, and which will cause auto-fluorescing of features to reveal their presence. One preferred wavelength for the light emitted from the attachment is about 460 nm, preferably in the blue range of 450 nm to 470 nm.), 
Nguyen discloses an apparatus ([Title] In situ illuminator system for dental use), comprising: a housing supporting a ([0097] an imaging device 620) operative to capture a scene ([0097] The imaging device 620 is attached to the first enclosure 131 by an attachment mechanism 630 to capture images at the work area.), the housing having a body in which the ([Fig. 6 and Fig. 11B] the housing comprises attachments for the handle) detachably secured at a distal end of the elongated portion ([0121] The handle 1140 is a handle for the instrument.  The mirror 1120 is similar to the mirror 1120 shown in FIG. 11A.  It is attached to the handle 1140 via any suitable attachment mechanism.  It may be a round regular dental mirror of about 20 mm in diameter, tilted at an angle of about 45 degrees with the axis of the handle 1140, and connected to the handle 1140.), the tip assembly including a set of colored light emitting diodes (LEDs) configured to provide color illumination in association with the ([0097] a light source 610, [0121 and Fig. 11B] the mirror 1120 is located at the end of the attachment, which is attached to the handle 1140, and the light source 1145 (e.g., LED) is mounted on the mirror 1120) ([Fig. 11D] wire 1177 runs through the entire housing) ([0121] A light source (e.g., LED) 1145 is mounted on the metallic base 1122 in the back of the mirror that also serves as heat sink.  When powered, the light source 1145 emits light from the back of the mirror 1120.  An electrical wire 1147 with connector runs from the light source 1145, following (e.g., through or along) the handle 1140, exiting through the end of the handle 1140, and connecting to an external portable power source.) ([0097] The light source 610 may be an LED with sufficient brightness to provide light for the imaging process.) 
Spoonhower discloses an apparatus ([Fig. 1 and 0020] an intra-oral dental camera system 10), comprising: a housing supporting a ([0021] While not shown in detail, the handpiece 16 also supports a connection of the fiber optic 44 with the light emitting apertures 28 and a connection of the electrical conductor 46 to an image sensor 50, such as a conventional charge coupled device (CCD).  The image sensor 50 is arranged in a conventional optical path, with mirrors and other optical components as might be necessary, such that the lens 26 can form an image of an intra-oral object on the image sensor 50.), the housing having a body in which the ([Fig. 1] the portable dental camera 12 contains a handpiece 16 where the image sensor 50 is located), and an elongated portion extending from the body ([Fig. 1] the removable lens unit 24 extends out from the handpiece 16 of the portable dental camera 12); a ([0020] The handpiece 16 supports a removable lens unit 24 that includes a lens 26 and light emitting apertures 28.).
Holste discloses a conductive element extending along the elongated portion and coupled to the retrofitted tip assembly ([Fig. 6 and 0026] The flex circuit assembly 60 typically includes a flex circuit 80 and electronic components (not labeled), described below, attached thereto. In the partially assembled or folded configuration exemplarily shown in FIGS. 4, 6, and 7, the flex circuit assembly 60 can have a length with a first longitudinal end, e.g., a distal end, and an opposite second longitudinal end, e.g., a proximal end. [0025-0026] The flex circuit includes electrical connectors and components, wherein the flex circuit is connected to the end of the flex circuit assembly. [0005] The flex circuit includes at least one temperature sensor for measuring a temperature of the light source and a temperature of an ambient environment of the imaging assembly.) and normally configured to monitor tip temperature ([Fig. 6 and 0029] A light source temperature sensor 99 may be disposed on the light mounting portion 94 adjacent the LED 96. The light source temperature sensor 99 is configured to measure a temperature of the LED 96. An ambient temperature sensor 100 may be disposed on the control mounting portion 92.); electronics supported ([0005] A control circuit in communication with the light source and the at least one temperature sensor, the control circuit controlling an output of the light source to control a difference between the temperature of the ambient environment and the temperature of the light source. [0023] The console 23 can also include a console housing 35, a console display 37, such as an LCD or other electronic display, secured to the housing, and microprocessor 32 (broadly, "a control circuit") disposed in the housing. In the illustrated embodiment, the microprocessor 32 communicates with the imaging assembly 18 through the interface cable 29 and the electrical conductors 24. [0022] Still other electrical conductors 24 may be configured to provide other communication including, but not limited to, two-way communication, between the console 23 and the imaging assembly 18. [0038] In other cases, the control circuit can be configured to regulate the output, e.g., the power, of the light source, e.g., any one or all of the LEDs, based on the temperature of the light source, or portion thereof, or based on the ambient temperature. [0030] Operation of the LED 96 to illuminate the field of view of lens 88 may cause the temperature of the LED to exceed that of the ambient environment around the imaging assembly 18 by more than a desirable amount. To ensure the difference between the ambient temperature and the light source temperature does not fluctuate away from an acceptable amount while maintaining the maximum output of light for viewing, controller 32 may selectively control an output of the LED 96. In particular, the controller 32 may control the output of the LED 96 by controlling the power supplied by a power source (e.g., console 23) to the LED. A PWM driver may also be used to drive the LED 96 and the controller 32 may control the PWM driver to control the output of the LED. [0031] As mentioned above, controlling the output of the LED 96 may be used to control the difference between the ambient temperature and light source temperature detected by the ambient temperature sensor 100 and light source temperature sensor 99, respectively. For example, if the temperature sensors 99, 100 detect respective temperatures having a difference other than a predetermined amount, the controller 32 can adjust (i.e., increase or decrease) the output of the LED 96 to regulate the temperature difference between the ambient environment around the imaging assembly and the LED 96. Alternatively, the controller 32 may continually control the power supplied to the LED 96 to continually control the output of the LED so that the difference between the ambient temperature and the light source temperature remains at a predetermined amount. In this instance, power can be increased and decreased as needed to keep the difference between the ambient temperature and the light source temperature at the predetermined amount. The controller 32 can include a control loop mechanism such as a PID controller to maintain the difference between the ambient environment and the LED 96 at the predetermined amount. In it envisioned that both analog and digital control loops can be used within the scope of the present disclosure.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wong with the illumination attachment that slides onto and closely fits on the end of the wand wherein the camera is located as taught by Mortensen. The motivation behind this modification would have been to improve the imaging of the patient’s mouth in order to diagnosis problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wong with the use of a specific tip attachment in the imaging and illumination device as taught by Nguyen in order to improve the imaging and illumination during a dental procedure (intra-oral) [See Nguyen]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wong and Nguyen with the removable lens unit containing the light emitting apertures is removable from the handpiece wherein the image sensor is located as taught by Spoonhower in order to improve the portability of the dental camera. It would have been 

In regards to claim 2, the limitations of claim 1 have been addressed. Wong discloses wherein the set of colored LEDS comprise a red LED, a green LED and a blue LED ([0036] Also shown in FIG. 3 is a red light source 32r, a green light source 32g, and a blue light source 32b for providing color light for color imaging. [0037] Each of these light sources can consist of a single light emitting element, such as a light-emitting diode (LED) or of multiple light emitting elements.).

In regards to claim 4, the limitations of claim 1 have been addressed. Wong discloses wherein the one or more LEDs are strobed by control signals provided to the LEDs ([0046] steps S100 to S165 can be executed at sufficiently high speed, [0011] projecting light of a first spectral band onto the one or more teeth and recording first color component image data on the monochrome sensor array; projecting light of a second spectral band onto the one or more teeth and recording second color component image data on the monochrome sensor array; projecting light of a third spectral band onto the one or more teeth and recording third color component image data on the monochrome sensor array) over a conductive element. 
([0121] A light source (e.g., LED) 1145 is mounted on the metallic base 1122 in the back of the mirror that also serves as heat sink.  When powered, the light source 1145 emits light from the back of the mirror 1120.).
Holste discloses wherein the one or more LEDs are ([Fig. 6 and 0026] The flex circuit assembly 60 typically includes a flex circuit 80 and electronic components (not labeled), described below, attached thereto. In the partially assembled or folded configuration exemplarily shown in FIGS. 4, 6, and 7, the flex circuit assembly 60 can have a length with a first longitudinal end, e.g., a distal end, and an opposite second longitudinal end, e.g., a proximal end. [0031] As mentioned above, controlling the output of the LED 96 may be used to control the difference between the ambient temperature and light source temperature detected by the ambient temperature sensor 100 and light source temperature sensor 99, respectively.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wong with the use of a metallic base between the mirror and the LEDs as taught by Nguyen in order to have the heat from the LED dissipated by the heat sink. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wong with the flex circuit through the entire housing which includes a light source temperature sensor as taught by Holste in order to measure the temperature of the LEDs to control the LEDs to ensure the temperature does not exceed a desirable amount.

In regards to claim 5, the limitations of claim 4 have been addressed. Wong fails to explicitly disclose wherein the tip assembly also includes a heating element that receives control signals over the conductive element. 
Nguyen discloses wherein the tip assembly also includes a heating element that receives control signals over the conductive element ([0121] A light source (e.g., LED) 1145 is mounted on the metallic base 1122 in the back of the mirror that also serves as heat sink.  When powered, the light source 1145 emits light from the back of the mirror 1120.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wong with the use of a metallic base as a heat sink between the mirror and the LEDs as taught by Nguyen in order to have the heat from the LED dissipated by the heat sink.

In regards to claim 6, the limitations of claim 1 have been addressed. Wong fails to explicitly disclose wherein the tip assembly also includes a mirror. 
Nguyen discloses wherein the tip assembly also includes a mirror ([0121] The mirror 1120 is similar to the mirror 1120 shown in FIG. 11A.  It is attached to the handle 1140 via any suitable attachment mechanism.  It may be a round regular dental mirror of about 20 mm in diameter, tilted at an angle of about 45 degrees with the axis of the handle 1140, and connected to the handle 1140.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wong with the use of a mirror 

In regards to claim 7, the limitations of claim 1 have been addressed. Wong fails to explicitly disclose wherein the mirror is partially reflective and at least one LED is mounted behind the mirror. 
Nguyen discloses wherein the mirror ([0121] The mirror 1120 is similar to the mirror 1120 shown in FIG. 11A.  It is attached to the handle 1140 via any suitable attachment mechanism.  It may be a round regular dental mirror of about 20 mm in diameter, tilted at an angle of about 45 degrees with the axis of the handle 1140, and connected to the handle 1140.) is partially reflective ([0125] The illuminator mirror 1100D includes a variation of the mirror described in FIG. 11A, 11B, or 11C whereas the bloc 1150 of thermal non conductive material such as epoxy covering the light source--back of the mirror 1120 assembly is covered on the circumference, with a 5 mm wide band of reflective layer.  The reflective layer directs the light, which is transmitted by the light source laterally through the epoxy, toward the front of the mirror 1120.  The front part of the mirror 1120 is made of a reflective surface 1175 in the center, and a clear circular opening or circumference 1180 transparent on the circumference, as wide as the reflective band on the back.  This clear circular opening 1180 permits the light reflected on the reflective band from the back to illuminate in the direction of the front.) and at least one LED is mounted behind the mirror ([0121] A light source (e.g., LED) 1145 is mounted on the metallic base 1122 in the back of the mirror that also serves as heat sink.  When powered, the light source 1145 emits light from the back of the mirror 1120.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wong with the partial covering of the mirror to allow light towards the front of the mirror from the LED behind the mirror as taught by Nguyen in order to improve the dental examination [See Nguyen].

In regards to claim 9, the limitations of claim 1 have been addressed. Wong discloses wherein the LEDs are actuated one color at a time ([0030] Illumination array 10 projects light of different color component wavelengths, typically Red (R), Green (G), and Blue (B), one at a time). 

In regards to claim 11, the limitations of claim 1 have been addressed. Wong discloses wherein the electronics comprise a microprocessor ([0032] Processor 34 can be a computer, microprocessor, or other dedicated logic processing apparatus that executes programmed instructions and is in communication with control logic processor 80 that provides imaging system functions as described previously with respect to FIG. 1. [Fig. 3] the processor 34 is connected to the illumination array 10 in the camera 40).

In regards to claim 13, the limitations of claim 11 have been addressed. Wong discloses wherein the microprocessor adjusts an intensity of an LED during image capture by the monochrome camera ([0049] structured pattern images are projected at different intensities depending on line thickness and other factors, while color component image capture is obtained by projecting light at full intensity [0080] a control logic processor 80 or other type of computer controls the operation of an illumination array 10). 

Claim is 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Mortensen in further view of Nguyen in even further view of Spoonhower in even further view of Holste in even further view of KERVIC JONATHAN et al. (Hereafter, “Kervic”) [FR2887673 A1].
In regards to claim 3, the limitations of claim 2 have been addressed. Wong fails to explicitly disclose wherein the multiple, distinct colors are yellow derived from concurrent actuation of the red and green LEDs, magenta derived from concurrent actuation of the blue and red LEDs, and cyan derived from concurrent actuation of the green and blue LEDS, the yellow, magenta, and cyan colors being activated in an illumination sequence.
Kervic discloses wherein the multiple, distinct colors are yellow derived from concurrent actuation of the red and green LEDs, magenta derived from concurrent actuation of the blue and red LEDs, and cyan derived from concurrent actuation of the green and blue LEDS ([Pages 5-6 Original, Page 4 Translation] When LEDs of different colors are lit simultaneously, the illumination beam corresponding to the superposition of the monochrome sub-beams, is yellow (when the red and green LEDs are on), cyan (when the blue and green LEDs are on), magenta ( when the red and blue LEDs are on) or white ((when the red, blue and green LEDs are on).), the yellow, magenta, and cyan colors being activated in an illumination sequence ([Abstract] The method involves setting a sequential illumination beam to illuminate the imager, where the beam includes sequences of monochrome illumination sub-beams comprising three colors such as red, green and blue and two of colors e.g. yellow, magenta, and cyan. The sequences are provided by an illumination unit, where each sequence comprises three pairs of colors having complementary characteristics.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wong with the sequences of monochrome illumination sub-beams to create yellow, magenta, and cyan as taught by Kervic in order to improve the projection of the LEDs in the illumination system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Mortensen in further view of Nguyen in even further view of Spoonhower in even further view of Holste in even further view of Scott [US 2004/0101802 A1].
In regards to claim 10, the limitations of claim 1 have been addressed. Wong fails to explicitly disclose wherein different color LEDs are actuated together. 
Scott discloses wherein different color LEDs ([Abstract] A curing light incorporates a plurality of different types of LED light sources that are configured to emit different wavelengths.) are actuated together ([0016] the plurality of LED light sources are arranged on opposing faces at the distal end of the curing light in such a manner that the light emitted from the LED light sources is configured to overlap when the LED light sources are illuminated at the same time). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wong with the illumination of the subject with .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Mortensen in further view of Nguyen in even further view of Spoonhower in even further view of Holste in even further view of Nichol et al. (Hereafter, “Nichol”) [US 2011/0227487 A1].
In regards to claim 12, the limitations of claim 11 have been addressed. Wong fails to explicitly disclose wherein the microprocessor delays actuating a particular LED to adjust a white point of a resulting image captured by the monochrome camera. 
Nichol discloses wherein the microprocessor delays actuating a particular LED to adjust a white point of a resulting image captured by the monochrome camera ([0477] adjusting the white point of the display by adjusting the light output of a color LED relative to the white LED).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wong with the adjusting of the white point by adjusting the output of a color LED as taught by Nichol in order to improve the operation of the light emitting device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Mortensen in further view of Nguyen in even further view of Spoonhower in even further view of Holste in even further view of LAI et al. (Hereafter, “Lai”) [US 2011/0037391 A1].
In regards to claim 17, the limitations of claim 1 have been addressed. Wong discloses wherein the timed sequence also ([0042] For each view position of the camera, three color component capture steps S100, S110, and S120 acquire and record image data for the red, green, and blue color component images that are used to provide color data.  In each of color component capture steps S100, S110, and S120, light of the corresponding spectral band is projected onto the teeth and the corresponding image information is acquired on monochrome sensor array 30 (FIG. 3).).
Lai discloses wherein the timed sequence also sets a delay between turning on the light emitting diodes and a duration that a specific one of the light emitting diodes is illuminated ([Abstract] A power supply control device for lamp includes a control unit, the control unit receives a forward voltage signal and a reverse voltage signal simultaneously from a zero-crossover sampling circuit and determines if a connected load is an LED lamp, then the control unit turns on a tri-electrode AC switch (TRIAC) after an operating voltage for the LED voltage is reached, thereby outputting the AC power to an outlet for illuminating the LED lamp; since the TRIAC can be turned on with the forward voltage or the reverse voltage, the LED lamp is powered with a stable power supply to prevent the LED lamp from blinking.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wong with the delay of the illumination of the LED lamp until a stable power supply is acquired as taught by Lai in order to prevent the LED lamp from blinking.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482